Citation Nr: 1550941	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-24 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1973.

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, the claims file was transferred to the RO in Albuquerque, New Mexico.

Before reaching the merits of the issue of entitlement to service connection for a low back disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open for 60 days.  As of this date, the Veteran and his representative did not submit any additional evidence or statements.

This appeal was processed using the Veterans Benefits Management System (VBMS) and a Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 



FINDINGS OF FACT

1.  In a July 2006 VA rating decision a claim of entitlement to service connection for low back pain was reopened but denied on the merits; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal.

2.  The evidence received since the July 2006 rating decision, regarding service connection for a low back disorder, is new and material.

3.  The Veteran is currently diagnosed with lumbar degenerative disc disease.

4.  The Veteran sustained an acute lumbosacral strain and left paraspinous muscle spasm while in service.

5.  A chronic low back disorder was not demonstrated inservice, lumbar arthritis was not manifest to a compensable degree within one year of separation from active duty, and a low back disorder was not shown to otherwise be related to service.   

6.  Chronic tinnitus was not manifest during service or to a compensable degree within one year of separation from active duty, and it is not otherwise shown to be related to service to include inservice noise exposure.   


CONCLUSIONS OF LAW

1.  The July 2006 VA rating decision denying entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the July 2006 VA rating decision to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015). 

3.  A chronic low back disorder was not incurred or aggravated inservice, and arthritis of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Tinnitus was not incurred or aggravated inservice, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

VA has complied with the Veterans Claims Assistance Act of 2000.  In July 2011 VA provided the claimant with notice of what information VA would try and secure on his behalf, and what evidence he needed to secure.  He was notified how disability ratings and effective dates are assigned.  Finally, the appellant was advised that his claim had previously been denied and that new and material evidence was required to reopen the claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations or medical opinions are in order.  

Since issuance of the August 2014 Supplemental Statement of the Case, the RO obtained and associated with the record additional VA treatment records dated August 2014 to March 2015.  While these records have not been initially reviewed by the RO and while the Veteran has not waived such initial review, the records are not relevant to the question whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disorder.  Thus, the Board may proceed with review of this claim.

In an August 1974 VA rating decision, VA denied entitlement to service connection for low back pain.  Thereafter, the Veteran did not perfect a timely appeal.  In a July 2006 VA rating decision the claim was reopened and denied.  Once again, the Veteran did not perfect a timely appeal.  Therefore, the July 2006 VA rating decision is final.  38 U.S.C.A. § 7105.  

At the time of the July 2006 VA rating decision, the evidence of record showed the Veteran complained of lower back pain secondary to lifting trash cans and diagnosed with a strain while in service in January 1972; however, no current disability was found. 

The additional evidence received since the July 2006 VA rating decision includes an April 2012 VA Disability Benefits Questionnaire examination for back (thoracolumbar spine) conditions.  This examination report documents a 2012 diagnosis of multi-level degenerative disc disease.  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

At the February 2015 hearing the undersigned identified the issues on appeal and engaged in a discussion as to how the claims could be substantiated.  The undersigned gave the Veteran the opportunity to discuss his complaints regarding any low back disorder and tinnitus while in service and since service.  The undersigned's actions supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as degenerative disc disease or arthritis and other organic diseases of the nervous system which include tinnitus, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Low Back Disorder

The evidentiary record shows the Veteran has a current diagnosis of a low back disorder during the appeal period.  As noted above, the April 2012 VA examiner noted a diagnosis of multi-level degenerative disc disease.

The element of an in-service occurrence has also been met in this case.  The November 1971 entrance examination report is silent for any abnormality of the spine.  In January 1972, the Veteran complained of back pain after lifting trash cans.  He was assessed with an acute lumbosacral strain and a left paraspinous muscle spasm.  He was treated with pain medication and heat, and assigned to light duty for two days.  The appellant's July 1973 separation examination was also silent for any abnormality of the spine.

Nevertheless, the element of a nexus between the current low back disorder and in-service back occurrences has not been met in this case.

At the April 2012 VA examination, the examiner opined that a lumbosacral strain does not cause degenerative disc disease, so the Veteran's current degenerative disc disease is less likely as not related to the lumbosacral strain in 1972.  It was explained that there is no medical proof that links degenerative disc disease to lumbosacral strain especially after 40 years.  Significantly, there is no competent evidence to the contrary.

The Board finds that the most probative evidence of record demonstrates that the Veteran's low back disorder is not related to active service.  The April 2012 VA opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  At the time of the April 2012 VA examination, the claims file contained the April 2011 VA Form 21-526 in which the Veteran noted having chronic back pain since January 1972, thus asserting continuous symptoms since service.  Accordingly, the opinion warrants being assigned significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran's statements in the April 2011 VA Form 21-526 and at the February 2015 Board hearing regarding continuous low back pain since service are not credible as they are in conflict with the other evidence of record, to include the absence of low back complaints until a 2009 VA treatment record, when he reported chorionic low back pain.  In fact, a negative response was received upon request for any outstanding VA treatment records dated in 1974, which is within one year of separation from service.  It is well to also note that the denied having back pain during VA emergency room treatment in February 2007.  A complaint regarding and treatment sought for the low back was not noted until the 2000s, over 20 years after discharge from active duty.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  In sum, the Board gives more weight to the April 2012 VA opinion rendered by a trained medical professional and finds the third criteria to establish service connection on a direct basis has not been met.

Lastly, lumbar arthritis was not manifest to a compensable degree within one year of separation from active duty, was not noted to be chronic during service, and did not have onset during service.  As noted above, the Veteran's service treatment records do not show a diagnosis of arthritis, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of discharge from active duty in 1973 note a finding of compensably disabling arthritis.  In fact, review of his post-service treatment records document onset of a chronic low back disorder multiple years after separation from service.  Again, the April 2012 VA examination lumbar x-ray results note multilevel disc degeneration, but not until approximately 39 years after separation from active duty.  Accordingly, entitlement to service connection under these bases is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Tinnitus

The evidentiary record shows the Veteran has a current diagnosis of tinnitus during the appeal period.  Specifically, the Veteran's lay statement in the April 2011 VA Form 21-526 is competent as tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2014 VA examiner also marked "yes" for the Veteran reporting recurrent tinnitus.  

The element of an in-service occurrence has also been met in this case.  The Veteran is competent to report that he was exposed to loud noise to both ears in service.  The Veteran is also credible as his statements are supported by service personnel records noting that his military occupational specialties were interior communications and electrician.  Given the Veteran's competency to report noise exposure and the reported noise exposure's consistency with his military duties, the Board finds the Veteran was exposed to loud noise while in service.

The Board acknowledges that in April 2011 and at the February 2015 Board hearing the Veteran asserted that his tinnitus began while in service.  Nevertheless, the June 2014 VA examiner opined that the Veteran's tinnitus was "at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The record shows, specifically the June 2014 VA examination report, that the Veteran's bilateral hearing loss disability had its onset multiple years after separation from service.  See 38 C.F.R. §§ 3.303, 3.385.   As a result, the Board finds that the Veteran's tinnitus, which is associated with his bilateral hearing loss, could not have been continuous since separation from service nor manifest during service or to a compensable degree within one year of separation from active duty, or be chronic during service.  Therefore, service connection for tinnitus, on a presumptive basis as a chronic disease, is not available in this case.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, the element of a nexus between the tinnitus and in-service noise exposure has not been met in this case.  At the June 2014 VA examination, the examiner concluded that an opinion regarding the etiology of the Veteran's tinnitus could not be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  

The United States Court of Appeals for Veterans Claims has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the examiner explained why she could not render an opinion regarding the relationship between the Veteran's tinnitus and in-service noise exposure.  As a result, the examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided, yet lacks probative value for this claim on appeal due to the absence of an etiological opinion.

With regard to both claims although the Veteran is competent to report in-service complaints of low back pain and noise exposure, as well as his current tinnitus, the Board finds he does not have the experience, education, training, and expertise to provide an opinion addressing any nexus between any current low back disorder and tinnitus and his military service; thus his competent reports are of minimal probative value.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Veteran's statements regarding a low back disorder are outweighed by the April 2012 VA examiner's findings.

Based on the evidence of record, the most probative evidence demonstrates that a low back disorder and tinnitus are not related to service.  The claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


